DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/25/19 and 10/30/20 are being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 10/25/19.  Regarding the amendment, claims 1-13 are present for examination. 
The amended specification is accepted and recorded in file.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the term “which” on line 11 does not clearly set a reference for an intended recited subject matter or an already-established-antecedent-basis subject matter.  The term “which” should be changed, for example as a suggestion:
“a surface of the sensor substrate positioning in the housing, on one side in the axial direction”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodo et al. (JP 2013107201 A).
Regarding claim 1, Hyodo teaches an electrically powered tool comprising: 
a brushless motor (M, fig 11) that has a rotor (50) and a stator (60); 
a cylindrical and integrally shaped housing (30-31) that contains the brushless motor (M) in an axial direction; 

    PNG
    media_image1.png
    714
    638
    media_image1.png
    Greyscale

a control unit (80, not shown in figure 11 but shown in fig 1) that controls the brushless motor (M); and 
a sensor substrate (70) that has a sensor (71) mounted thereon for detecting a rotational position of the rotor (50), 
wherein a positioning member (32) attaching the sensor substrate (70) to the housing (30-31) is provided at the housing, and 
the brushless motor (M) is attached to the housing (30-31) in the axial direction, and a surface of the sensor substrate (70), which is positioned in the housing (30-31), on one side in the axial direction and a surface on the other side abut the stator (60) and the housing (30-31), respectively.
Regarding claim 2, Kyodo teaches an insulating member (62) that holds a coil (63) is provided at an end of the stator (60) in the axial direction, a base unit (31) that holds the sensor substrate (70) such that the sensor substrate (70) does not move in the axial direction is formed at the housing (30-31), and the sensor substrate (70) abuts the insulating member (62) and the base unit (31, fig 11).
Regarding claim 3, Kyodo teaches an electrically powered tool comprising: 
a brushless motor (M) that has a rotor (50) and a stator (60);
a cylindrical housing (30-31) that contains the brushless motor (M) in an axial direction; 
a control unit (80, not shown in figure 11 but shown in fig 1) that controls the brushless motor (M); and 
a sensor substrate (70) that has a sensor (71) mounted thereon for detecting a rotational position of the rotor (50), 
wherein the brushless motor (M) is attached to the housing (30-31) in the axial direction, and the sensor substrate (70) is secured on a side of the housing (the rear side of the housing 30, fig 11).
Regarding claim 4, Kyodo teaches the sensor substrate (70) is an annular print substrate (fig 3), is disposed so as to be orthogonal to a rotational shaft (53) of the brushless motor (M), and has a plurality of magnetic detection elements (71) mounted thereon such that the magnetic detection elements (71) are disposed in a circumferential direction on a surface thereof on a side of the brushless motor (M, fig 11).
Regarding claim 10, Kyodo teaches the sensor substrate (70) is sandwiched between a part of the brushless motor (A) and a part of the housing (31, fig 11).
Regarding claim 11, Kyodo teaches the sensor substrate (70) is provided with a through-hole (70c, see annotation fig 13 below), and the positioning member (32) comprises a rod-shaped member (screw 32) that passes through the through-hole.

    PNG
    media_image2.png
    615
    560
    media_image2.png
    Greyscale

Regarding claim 13, Kyodo teaches the rod-shaped member is a screw (fig 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo in view of Takeda (WO 2016002541, US 10,173,311 B2 is English equivalent language).
Regarding claim 5, Kyodo teaches the claimed invention as set forth in claim 4, Kyodo further teaches the housing (30, fig 11) has a coupling unit (31b) that restricts a containing position of the brushless motor (M) in the axial direction, a bearing holding unit (31a) that secures one of bearings (57) that axially support the rotational shaft (53) of the brushless motor (M) is formed at an axial center position of the coupling unit (31b), and the sensor substrate (70) abuts the coupling unit (31b) on an outer circumferential side beyond the bearing holding unit (31a).  However, Kyodo does not teach the housing is a resin or metal integrated article.
Takeda teaches an electric tool having a housing made of resin (col 3 ln 28-29) to prevent influent of magnetic field generating in the motor (col 3 ln 30-31). 

    PNG
    media_image3.png
    410
    532
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claiming invention to modify Kyodo’s housing made of resin or metal integrated article as taught by Takeda.  Doing so would prevent influent of magnetic field generating in the motor (col 3 ln 30-31). 
Regarding claim 6, the combination of Kyodo in view of Takeda teaches the claimed invention as set forth in claim 5, Kyodo further teaches a plurality of permanent magnets (52, fig 4) are disposed in the rotor (50) at equal intervals in the circumferential direction inside the stator (60), the magnetic detection elements (71) detect a change in a magnetic pole from the permanent magnets (52) and outputs the change to the control unit (80).  However, Kyodo does not teach an inverter circuit for driving the brushless motor is provided, and the control unit controls the inverter circuit by detecting the rotational position of the rotor from the output of the magnetic detection elements.
Takeda further teaches an electric tool having an inverter circuit (66) for driving the brushless motor (6) is provided (col 4 ln 26-27), and the control unit (65) controls the inverter circuit by detecting the rotational position of the rotor from the output of the magnetic detection elements (col 4 ln 48-50) to form a rotational magnetic field to rotate the rotor in the electric tool (col 5 ln 29-30).

    PNG
    media_image4.png
    448
    653
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claiming invention to modify Kyodo in view of Tadeka’s tool with an inverter circuit for driving the brushless motor is provided, and the control unit controls the inverter circuit by detecting the rotational position of the rotor from the output of the magnetic detection elements as further taught by Takeda.  Doing so would form a rotational magnetic field to rotate the rotor in the electric tool (col 5 ln 29-30).
Regarding claim 7, the combination of Kyodo in view of Takeda teaches the claimed invention as set forth in claim 6, except the added limitation of a cover member that covers the sensor such that the sensor is not exposed to outside is provided at the sensor substrate.
Takeda further teaches an electric tool (fig 7) having a cover member (64) that covers the sensor (41-43) such that the sensor (41-43) is not exposed to outside is provided at the sensor substrate (col 14 ln 10-12) to configure a water-resistant and dust-resistant structure (col 3 ln 20-21).

    PNG
    media_image5.png
    233
    548
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claiming invention to modify Kyodo in view of Tadeka’s tool with a cover member that covers the sensor such that the sensor is not exposed to outside is provided at the sensor substrate as further taught by Takeda.  Doing so would configure a water-resistant and dust-resistant structure (col 3 ln 20-21).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo in view of Takeda, further in view of Ito (US 2015/0364972 A1).
Regarding claim 12, the combination of Kyodo in view of Takeda teaches the claimed invention as set forth in claim 11, except the added limitation of the rod-shaped member is a projection provided on the housing.
Ito teaches an electric tool having positioning member comprising a rod shaped member(374, fig 10) wherein the rod shaped member is a projection provided on the housing (74) to secure the sensor board to the housing {para [0138]).

    PNG
    media_image6.png
    444
    528
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claiming invention to modify Kyodo in view of Tadeka’s tool with the rod-shaped member is a projection provided on the housing as taught by Ito.  Doing so would secure the sensor board to the housing {para [0138]).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the record of prior art by itself or in combination with other references does not show the electrically powered tool wherein a plurality of attachment units that extend outward in a radial direction from an annular portion are formed at the sensor substrate, and recessed portions into which the attachment units are fitted for specifying a position of the sensor substrate in the circumferential direction are formed at the base unit of the housing to which the sensor substrate is secured as recited in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doan et al. (US 10,886,816 B2) teaches a power tool including a brushless motor having a sensor circuit board has higher durability. The power tool includes a housing, a brushless motor including a rotor having a rotational shaft, a stator, and a sensor circuit board fixed to the stator and having a rotation detecting element that detects rotation of the rotor, and receiving the rotational shaft through the sensor circuit board, and a bearing held in the housing and supporting the rotational shaft. The bearing is located to overlap the rotation detecting element in an axial direction of the rotational shaft.
Mori et al. (US 2019/0061132 A1) teaches a power tool includes a tool body, a motor, a handle part, and an elastic member. The tool body extends along the driving axis in the front-rear direction. The motor has a motor shaft. The motor shaft is rotatably supported by the tool body and extends in the front-rear direction. The handle part includes a grip part. The grip part extends in a direction crossing the driving axis. The elastic member is interposed between a rear end portion of the motor shaft and an inner wall surface of the handle part. The elastic member biases the motor shaft and the handle part away from each other in the front-rear direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834